      Case 1:19-cv-11605-WGY Document 68-7 Filed 04/01/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

             Plaintiff,
                                                       C.A. NO.: 1:19-cv-11605
                     v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE

             Defendants.



                          DECLARATION OF GIGI KAI ZI CHAN

     I, Gigi Kai Zi Chan, hereby depose and state under penalty of perjury:

  1. I am over the age of 18 and am the Plaintiff this matter.

  2. Prior to joining Wellington, I enjoyed a successful career as a China Portfolio Manager at

     Columbia Threadneedle Investments (“Threadneedle”).

  3. I started at Threadneedle in October 2000 and was promoted to fund manager in 2004. In

     2007, I launched the China Opportunities Fund, which I managed until my departure in

     2013.

  4. The China Opportunities Fund performed extremely well under my management,

     significantly outperforming its index and ranking in the top tier of its peer group.

  5. After seven years at the helm of the China Opportunities Fund, I opted to take a career

     break to follow my fiancé to New York and spend time planning for my upcoming

     wedding.

  6. In January 2014, I reached out to Mr. Baxter to inquire if there might be an opportunity

     available for me at Wellington. I had interviewed for a China PM (portfolio manager)
    Case 1:19-cv-11605-WGY Document 68-7 Filed 04/01/21 Page 2 of 4




   role at Wellington in early 2013 and, although I had not been selected, was attracted by

   Wellington’s combination of a large distribution platform with little existing China

   business.

7. During the interview process, I inquired extensively about how my performance would

   be judged by Wellington, as it was important to me that I join a firm where I would be

   judged based on merit.

8. Wellington assured me that I would, and my first day of work in Wellington’s Hong

   Kong office was May 21, 2014.

9. Unfortunately, I soon came to discover that the firm was not only dominated by white

   men, but was also infected with a sexist and racist culture.

10. I experienced numerous incidents reflecting this culture, including the following:

       a. Shortly after starting at Wellington, a white male partner told me I had been hired

           because I was “Chinese but not too Chinese”;

       b. In January 2015, while I was out with a group of investors getting drinks, another

           white male partner—Gregory Mattiko--slid his hand down my back to the top of

           my buttocks;

       c. Another white male partner, Dan Maguire, told me in January 2015 that “China is

           full of crap”;

       d. That same month, another white male, subsequently elevated to partner, invited

           me to visit a prostitute bar; and

       e. In February 2015, another white male partner became agitated and aggressive

           over a disagreement we had concerning a stock, to the extent that he stuck his face

           in my face and I was physically forced back against the wall (Chan pp. 135-136).



                                               2
        Case 1:19-cv-11605-WGY Document 68-7 Filed 04/01/21 Page 3 of 4




   11. Prior to complaining about these, and other discriminatory incidents that occurred during

       my employment, there were no criticisms or concerns raised about my work performance.

   12. Further, while I understand that Mr. Mattiko now claims that my contributions to his

       EMO team were unsatisfactory, he never expressed any such dissatisfaction to me.

   13. The Asian Process and Philosophy panel (“AP&P”) I participated in occurred on

       September 18, 2015.

   14. As noted in my interrogatory answers, I told Mr. Argyle during a December 4, 2015

       meeting that “I demand to be treated with respect.” Mr. Argyle responded “In this firm,

       you don’t demand anything.”

   15. During that same meeting, Mr. Argyle confirmed that development of my investment

       products—particularly China Growth—was a priority for the upcoming year and that

       Wellington would support me in those efforts.

   16. Launching the China Growth fund required a significant amount of work during the first

       half of 2016. This included presentations to Wellington’s Product Panel (January 2016),

       Wellington’s Capital Commitment1 (February 2016), the Board of Directors for

       Wellington’s Hong Kong affiliate (March 2016), and Wellington’s Product Marketing

       Panel (May 2016).

   17. Prior to joining Wellington, I had spent years successfully marketing the China

       Opportunities fund, including through media interviews.

   18. Nonetheless, I did everything that was requested of me by Wellington’s GRG, including

       incorporating feedback, working with a coach, and performing “dry run” presentations.




1 I did not attend this particular presentation, but was required to assist in the preparation.

                                                  3
        Case 1:19-cv-11605-WGY Document 68-7 Filed 04/01/21 Page 4 of 4




   19. Despite all of these efforts, I was never afforded the opportunity to pitch the China

       Growth fund to Wellington’s clients.

   20. I gave birth to my first child on December 15, 2016. There were complications from

       which I almost died.

   21. I returned to work on April 20, 2017.

   22. I did not see Mr. Argyle’s November 22nd email until after my maternity leave had

       started. Given the reaction I had received from Mr. Argyle when I tried to “respond” to

       his criticism during our November 2nd meeting, I thought it best to “respond” to Mr.

       Argyle by making diligent efforts to contribute to the EMO team, trying to improve my

       participation in investor meetings and refraining from bringing up my past difficulties

       with Wellington and its culture.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed this 31st day of March, 2021.

                                                            /s/ Gigi Kai Zi Chan
                                                            Gigi Kai Zi Chan




                                                4
